Citation Nr: 0924634	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 
1945.  He died in July 2004, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and from a September 2006 rating 
decision of the RO in Winston-Salem, North Carolina.

The October 2004 rating decision denied entitlement to 
service connection for PTSD, while the September 2004 
decision found that DIC benefits were not warranted under 
38 U.S.C. § 1151.

In an October 2008 written statement, the appellant withdrew 
her appeal as to the issue of entitlement to service 
connection for the cause of the Veteran's death.  Regulations 
provide that an appeal may be withdrawn in writing at any 
time before the Board promulgates a decision by an appellant 
or by his or her authorized representative.  38 C.F.R. §§ 
20.202, 20.204 (2008).  This issue is therefore deemed 
withdrawn.

In March 2009, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to DIC benefits under 38 U.S.C. 
§ 1151 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
pending at the time of the Veteran's death, and a claim for 
accrued benefits was received within one year after his 
death.

2.  Evidence in the file on the date of death does not show 
that the Veteran had a current diagnosis of PTSD for purposes 
of establishing service connection.


CONCLUSION OF LAW

The criteria for entitlement of the appellant to accrued 
disability compensation based on a pending claim of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.1000, 
4.125 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims has 
held that VCAA notice requirements apply to all five elements 
of a service connection claim.  These are:   (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in September 2004 
and March 2006 in which the RO advised the appellant of the 
evidence needed to substantiate her accrued benefits claim.  
These letters also advised the appellant of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The September 2004 letter was issued prior to the 
initial rating decision denying entitlement to service 
connection for PTSD for the purpose of awarding accrued 
benefits in October 2004.  The appellant's accrued benefits 
claim was readjudicated following the March 2006 notice 
letter in a February 2007 statement of the case.  Thus, any 
deficiencies in the content or timeliness of these notice 
letters would not be prejudicial.

As to the Court's holding in Dingess, element (1) is not at 
issue, and the May 2006 and November 2006 letters fully 
advised the appellant as to elements (2) and (3).  Despite 
the inadequate notice provided to the appellant on the 
disability rating and effective date elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Because the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims for compensation, any questions as to the 
appropriate disability evaluation or effective date to be 
assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board notes that the appellant has provided authorization 
forms identifying relevant treatment from private health care 
providers, and that the RO has attempted to the extent 
possible to obtain records from each of these providers.  VA 
has notified the appellant of any private medical records 
that could not be obtained, and documentation demonstrating 
that any unobtained private medical records are not available 
has been associated with the claims folder.  38 C.F.R. 
§ 3.159(e)(1).  The Veteran was given a VA PTSD examination 
in June 2004, prior to his death and in connection with his 
service connection claim for PTSD.

In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the appellant.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Accrued Benefits for PTSD

Applicable law and regulations provide that, upon the death 
of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his/her death (accrued benefits) and due and 
unpaid shall, upon the death of such individual, be paid to 
the specified beneficiaries, the first of which is the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  A claim for such benefits must be filed within 
one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) 
(2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, 'the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term 'pending claim' means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term 'finally adjudicated claim' 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).  'Evidence in the file at date of death' means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

The Veteran filed a claim for entitlement to service 
connection for PTSD in February 2004.  The Veteran died on 
July [redacted], 2004, one day prior to the initial denial of his 
claim by rating decision on July [redacted], 2004.  In August 2004, 
the appellant filed a claim for accrued benefits.  
Entitlement to service connection for PTSD was denied in an 
October 2004 rating decision, and the appellant subsequently 
perfected an appeal of entitlement to service connection for 
PTSD for purposes of receiving accrued benefits.  The Board 
therefore finds that the Veteran had a claim for service 
connection for PTSD pending at the time of his death and that 
the appellant filed a claim for accrued benefits within one 
year of the Veteran's death.  As such, the Board will 
consider the merits of the claim for service connection for 
PTSD based on the evidence of record at the time of the 
Veteran's death.  See 38 C.F.R. § 3.1000 (2008).

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

With specific reference to PTSD, establishing service 
connection requires: (1) a current medical diagnosis of PTSD 
in accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV) criteria; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.

In the case at hand, the Veteran's claimed stressors are 
related to combat experiences in service.  His personnel 
records reflect, among other things, that he was wounded in 
the line of duty and was awarded two Purple Hearts.  
Therefore, the Veteran's reported stressors are conceded.

As noted above, entitlement to accrued benefits is determined 
based on evidence in the file or constructively of record at 
the time of the veteran's death.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2008).  Having reviewed the 
record, the Board finds that this evidence does not establish 
a diagnosis of PTSD in accordance with the DSM-IV criteria.  
Therefore, service connection for PTSD must be denied.

The most probative evidence on this question is a June 2004 
VA examination report which diagnoses adjustment disorder 
with anxiety and depressed mood.  This report assigned a 
Global Assessment of Functioning (GAF) score of 52, which it 
indicated reflected moderate symptoms of depression and 
anxiety that appeared to be related to current psychosocial 
stressors, including the Veteran's illness and that fact that 
his illness had depleted their money.  The examiner noted 
that the Veteran had some adverse effects and symptoms 
related to his World War II service, but these did not meet 
the diagnostic criteria for PTSD.  

The examination report reflects that the Veteran's claims 
folder was reviewed, and it was noted that the Veteran denied 
any history of psychiatric treatment prior to April 2004.  It 
was noted that the Veteran was wounded in his left shoulder 
and leg in World War II, and that he suffered flak injuries 
in his hip and jaw.  He reported tinnitus, lung cancer, colon 
cancer, arthritis in the hip, and hearing loss.  

It was noted that the Veteran had been married twice, and 
that his first wife had died.  His son had been killed in a 
motor vehicle accident several years ago.  The Veteran and 
the appellant had been married 13 years.  It was noted they 
had overwhelming medical bills and had to borrow money to 
keep creditors off their backs, which was a source of great 
anxiety.  The Veteran and the appellant had friends but were 
unable to visit them since the Veteran's illness.  

When questioned about his mood, the Veteran stated he was 
naturally concerned about the state of the country, the state 
of the military, and the global situation.  He also worried 
about his health and money.  He appeared quite depressed.  
The Veteran did not exhibit any abnormalities of speech or 
thought.  He denied visual and auditory hallucinations.  He 
denied suicidal and homicidal ideation or intent.  He denied 
history of suicide attempts or violent behavior.  Insight and 
social judgment were adequate.  Cognitively, he appeared to 
be intact, but the appellant reported that the Veteran had 
periods of confusion that may have been due to his 
medication.

The Veteran reported having nightmares about three times per 
week.  He usually did not remember them.  He would thrash 
around in his sleep and awaken disoriented.  He did not have 
much of an appetite.  He stated his depression comes and 
goes, and it had occurred over the past two or three years.  
He denied any problem with anxiety and noted he had a hand 
tremor because of weakness.  He stated that he gets along 
well with other people.

In light of this evidence, the Board must find that the 
Veteran was not diagnosed with PTSD at the time of his death.  
As noted, a VA examiner conducted a thorough interview and 
clinical evaluation, but concluded that a diagnosis of PTSD 
was not warranted.  This is consistent with negative PTSD 
screenings in May 2002 and August 2003.  While an April 2004 
VA mental health consultation notes that the Veteran 
complained of symptoms of PTSD, he was not evaluated for PTSD 
under the DSM-IV criteria and was not actually diagnosed with 
PTSD at this time.  Thus, the Board finds the VA examination 
report to be the most probative evidence of record.

The Board has considered the holding in Clemons v. Shinseki, 
--- Vet.App. ----, No. 07-0558 (February 17, 2009), wherein 
the Court held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
However, while the VA examiner did note that the Veteran had 
adverse effects and symptoms related to his World War II 
service, the Board notes that mere symptoms do not in and of 
themselves constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998). 

It is true that the VA examiner did note an Axis 1 diagnosis 
of adjustment disorder with anxiety and depressed mood.  
However, the examiner specifically explained that this 
diagnosis was related to current psychosocial stressors, 
including the Veteran's illness and that fact that his 
illness had depleted their money, rather than to his military 
service.  Consequently, the Board concludes that the 
preponderance of the evidence is also against granting 
service connection for any other psychiatric disability as 
related to military service.

The Board has considered the appellant's assertion that her 
husband suffered from PTSD and that she observed symptoms 
such as the Veteran's waking up in the middle of the night 
thrashing about due to nightmares.  Certainly, the appellant 
is competent to describe such observations, and her testimony 
in that regard is entitled to some probative weight.  
Similarly, the Veteran own reports as to his symptomatology 
prior to his death are also accorded some probative weight.  
However, the Board notes that a lay person is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as attributing his symptoms to a specific 
psychiatric disorder, such as PTSD.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The appellant and the Veteran's lay beliefs alone cannot 
serve to diagnose PTSD, especially in light of a competent 
medical professional's determination that the Veteran did not 
have PTSD, but rather had adjustment disorder with anxiety 
and depressed mood due to current psychosocial stressors.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her husband suffered from 
PTSD.  However, for the reasons and bases set forth above, 
the Board must conclude that the preponderance of the 
evidence is against the claim for service connection for PTSD 
for the purposes of accrued benefits, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).; 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD for purposes of 
accrued benefits is denied.



REMAND

The appellant has also claimed entitlement to DIC benefits 
under 38 U.S.C. § 1151, essentially contending that VA's 
failure to perform the necessary tests to diagnose the 
Veteran's colon cancer led to his death.  While lung cancer 
is the only cause of death listed on the Veteran's death 
certificate, the appellant believes that the Veteran's colon 
cancer metastasized to his lung or that his colon cancer 
hastened his death.

Specifically, the appellant has asserted that, had VA 
conducted a colonoscopy when the Veteran presented with 
difficulty evacuating in 1999, his colon cancer could have 
been treated much sooner and either his eventual death due to 
lung cancer could have been prevented or his life could have 
been prolonged.  

The Veteran's VA medical records reflect that he underwent a 
flexible sigmoidoscopy in May 1999.  An April 2003 record 
indicates findings of trace hemorrhage in the stool and notes 
that a colonoscopy will be arranged at the Salisbury VA 
medical facility.  

The Veteran was diagnosed with colon cancer through a private 
hospital in November 2003.  Some of the medical evidence of 
record from December 2003 through the Veteran's July 2004 
death reflects that the Veteran's colon cancer was a 
concurrent ascending poorly differentiated adenocarcinoma and 
was not related to his lung cancer.  Other evidence from this 
period notes that the Veteran's cancer was non-small cell 
neuroendocrine carcinoma that had metastasized from his lung.

An August 2006 VA physician's assistant's opinion notes that 
a flexible sigmoidoscopy performed in May 1999 was recorded 
as negative, and stools that were tested for blood in 
September 1999, June 2001, and May 2002 were all negative.  
Records reflect that the VA Medical Center (VAMC) in Bay 
Pines, Florida, advised the Veteran to get a colonoscopy at 
the Salisbury VAMC in May 2003, but there was no indication 
that the Veteran had requested a colonoscopy during 
subsequent visits to the Salisbury VAMC when he complained of 
constipation and blockage in August 2003, October 2003, and 
November 2003.  The care at the Salisbury VAMC was opined to 
be less than reasonable in that no colonoscopy was done at 
the Salisbury VAMC and there was no record of a colonoscopy 
being offered to the Veteran.

The August 2006 opinion noted that a private colonoscopy 
revealed apparent colon cancer of a different histology, 
probably adenocarcinoma.  It concluded that the colon cancer 
came after the lung cancer and did not cause the lung cancer.  
It was further concluded that the Veteran's death was an 
event not reasonably foreseeable, as the Veteran did not 
complain of lung or bowel symptoms and did not have hem 
occult positive stools until April 2003, making diagnoses of 
non-small cell carcinoma of the lung and adenocarcinoma of 
the colon unforeseeable 

A March 2007 opinion from a VA physician concludes that the 
care exercised by the health care providers in this case 
probably should have included a colonoscopy at the point that 
symptoms localizable to the colon were manifest.  It also 
finds, however, that no action or lack of action by VA health 
providers caused or hastened the Veteran's death.  The 
physician stated that death as a consequence of primary lung 
cancer would not be related nor hastened by concomitant colon 
cancer unless there were complications directly attributable 
to the colon cancer, such as anemia, perforation, or sepsis.  
He also observed that the Veteran did not appear to have 
suffered complications directly attributable to the colon 
cancer.  

The Board concludes that a clarifying opinion is required in 
order to decide this claim.  First, the Board notes that, 
while the August 2006 VA opinion characterized the care at 
the Salisbury VAMC as less than reasonable and the March 2007 
VA physician's opinion concludes that care exercised by the 
health care providers should probably have included a 
colonoscopy at the point that symptoms localizable to the 
colon were manifest, neither opinion goes on to clarify 
whether this treatment rose to the level of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault on part of VA.

Furthermore, March 2007 VA physician went on to indicate that 
death as a consequence of primary lung cancer would not be 
related nor hastened by concomitant colon cancer unless there 
were complications directly attributable to the colon cancer, 
such as anemia, perforation, or sepsis.  He also observed 
that the Veteran did not appear to have suffered 
complications directly attributable to the colon cancer.  

However, there is medical evidence of record suggesting that 
the Veteran suffered from anemia as a result of his colon 
cancer.  A February 2004 VA medical record diagnoses colon 
cancer and states the Veteran will need surgery and that 
Epogen was prescribed to help his anemia.  A March 2004 
private medical record reflects that the Veteran had anemia 
due to a combination of chemotherapy and occult 
gastrointestinal blood loss from the colonic carcinoma.  
Other evidence, including a December 2003 private record, 
attributes the Veteran's anemia to his chemotherapy for lung 
cancer and does not mention his colon cancer as a possible 
cause.  On remand, the examiner should address this evidence 
relating to anemia, discussing whether there was a 
relationship between the Veteran's colon cancer and his 
anemia, and, if so, whether the colon cancer contributed to 
or hastened the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If available, the Veteran's claims 
folder should be returned to the VA 
physician who authored the March 2007 
opinion.  The examiner should be asked to 
clarify his statement that "The care 
exercised by the health care providers in 
this case probably should have included 
colonoscopy at the point that symptoms 
localizable to the colon were manifest."  
Specifically, based on his review of the 
record, the examiner should specify when 
symptoms localizable to the colon were 
manifest and should clarify whether the 
failure to perform a colonoscopy at that 
moment constitutes carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on part of VA.  If so, the examiner should 
opine as to whether the failure to perform 
a colonoscopy contributed to or hastened 
the Veteran's death.  In this regard the 
examiner is asked to review the medical 
evidence regarding the Veteran's anemia 
and opine as to whether there was a 
relationship between the Veteran's anemia 
and his colon cancer, and, if so, what 
impact, if any, that has on his opinion 
regarding the role of the Veteran's colon 
cancer in his death.

If the original examiner is not available, 
the Veteran's claims folder should be sent 
to an appropriate VA examiner.  The 
examiner should review the record, and 
opine as to whether VA's failure to 
perform a colonoscopy in May 1999 or at 
any time thereafter constitutes 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on part of VA.  If so, 
the examiner should opine as to whether 
the failure to perform a colonoscopy 
contributed to or hastened the Veteran's 
death.  Finally, the examiner is asked to 
opine as to whether there was a 
relationship between the Veteran's anemia 
and his colon cancer, and, if so, what 
impact, if any, the presence of anemia as 
a complication of colon cancer has on his 
or her opinion regarding the role that 
disability had in the Veteran's death. 

2.  After the development requested above 
has been completed, review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


